         Case 1:18-cr-10385-NMG Document 54 Filed 08/14/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                   CRIMINAL No. 18-CR-10385-NMG

        v.

 ROGER KNOX

         Defendant


                  JOINT MOTION TO CONTINUE STATUS CONFERENCE

       The United States of America, by Andrew E. Lelling, United States Attorney, and Eric S.

Rosen, Assistant United States Attorney for the District of Massachusetts, together with Mark

Berthiaume, Greenberg Traurig, hereby files this joint motion, together with counsel for

Defendant Roger Knox, to continue the August 16, 2019 status conference for Defendant for a

period of approximately four weeks until mid-September, 2019.

       As grounds for this motion, I state that counsel for the Government and counsel for

defendant are continuing exchanges of documents and information, and that a status conference

in July would be a better time to assess the status of the case. Accordingly, the parties request a

period of approximately four weeks prior to the status conference.

       The parties jointly agree to exclude time until the status conference.
Case 1:18-cr-10385-NMG Document 54 Filed 08/14/19 Page 2 of 3




                           Respectfully submitted,

                           ANDREW E. LELLING
                           United States Attorney


                     By:   /s/ Eric S. Rosen
                           Eric S. Rosen
                           Assistant United States Attorney
                           617/748-3412


                           ROGER KNOX
                           Defendant


                     By:   /s/Mark A. Berthiaume
                           Mark A. Berthiaume
                           Greenberg Traurig




                              2
         Case 1:18-cr-10385-NMG Document 54 Filed 08/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             _s/Eric S. Rosen___________________________
                                             Eric S. Rosen
                                             Assistant United States Attorney




Date: August 14, 2019




                                                 3
